DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,863,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application contains the additional limitation of periodically extracting the data. This is an obvious modification of U.S. Patent No. 8,863,184 which performs said extraction at least once.
Outstanding application 17/521,944 Claim 1
U.S. Patent No. 8,863,184 Claim 1
A non-transitory, computer readable media having stored thereon instructions which, when executed by a processing device of a media tuning device, cause the media tuning device to perform steps comprising:
A method for providing to a controlling device personalized program guide information, comprising:
causing a plurality of selectable icons to be displayed in a display that is associated with the media tuning device, wherein each of the plurality of selectable icons is associated with a corresponding one of a plurality of media content accessible via use of the media tuning device and a selection of a one of the plurality of selectable icons causes the media tuning device to commence a rendering of the corresponding one of the plurality of media content;
receiving from a server device via a communications network program guide data… wherein the at least one icon is activable to cause the controlling device to issue one or more commands to cause at least one appliance to access media corresponding to the supplemental media data.
subsequent to the plurality of selectable icons being caused to be displayed in the display that is associated with the media tuning device, periodically extracting a data from a one or more of a plurality of media streams being received by the media tuning device, wherein each of the plurality of media streams corresponds to a one of the plurality of media content; and
causing the controlling device to use supplemental media data to dynamically highlight at least one icon within the filtered, received program guide data when the filtered, received program guide data is caused to be displayed within the display of the controlling device
(wherein performing said step periodically is an obvious modification)
using the data extracted from the one or more of the plurality of media streams to dynamically alter an appearance that is provided to the one or more of the plurality of selectable icons as the plurality of selectable icons continue to be displayed in the display that is associated with the media tuning device.
causing the controlling device to use supplemental media data to dynamically highlight at least one icon within the filtered, received program guide data when the filtered, received program guide data is caused to be displayed within the display of the controlling device


Claim 13 is a corresponding device to the computer readable media of claim 1, and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreau et al. (8,707,354) [Moreau] in view of Knee et al. (2003/0115602) [Knee].
Regarding claims 1 and 13, Moreau discloses a non-transitory, computer readable media having stored thereon instructions which, when executed by a processing device of a media tuning device, cause the media tuning device to perform steps comprising: 
causing a plurality of selectable icons to be displayed in a display that is associated with the media tuning device, wherein each of the plurality of selectable icons is associated with a corresponding one of a plurality of media content accessible via use of the media tuning device and a selection of a one of the plurality of selectable icons causes the media tuning device to commence a rendering of the corresponding one of the plurality of media content (figures 2a, 2b, and 3); and
using the data extracted from the one or more of the plurality of media streams to dynamically alter an appearance that is provided to the one or more of the plurality of selectable icons as the plurality of selectable icons continue to be displayed in the display that is associated with the media tuning device (such as the weather channel selectable icon, which includes in the image itself a current forecast, see fig. 3).
Moreau fails to disclose subsequent to the plurality of selectable icons being caused to be displayed in the display that is associated with the media tuning device, periodically extracting a data from a one or more of a plurality of media streams being received by the media tuning device, wherein each of the plurality of media streams corresponds to a one of the plurality of media content.
In an analogous art, Knee teaches providing up-to-the-minute updates to graphic elements within a program guide using data periodically extracted from a plurality of data feeds to keep a user informed of content of interest (paragraph 0041).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the computer readable media of Moreau to include periodically extracting a data from a one or more of a plurality of media streams being received by the media tuning device, wherein each of the plurality of media streams corresponds to a one of the plurality of media content, as suggested by Knee, for the benefit of keeping a user informed of content of interest.

Regarding claims 2 and 14, Moreau and Knee disclose the non-transitory, computer readable media and device as recited in claims 1 and 13, wherein the data extracted from the one or more of the plurality of media streams comprises at least a time remaining in a sporting event (Knee paragraph 0041).

Regarding claims 3 and 15, Moreau and Knee disclose the computer-readable media and device as recited in claims 1 and 13, wherein the data extracted from the one or more of the plurality of media streams comprises at least a score in a sporting event (Knee paragraph 0041).

Regarding claims 4 and 16, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the appearance comprises a positional layout for the plurality of icons as displayed in the display that is associated with the media tuning device (Moreau fig. 5, arrangements are time sensitive).

Regarding claims 5 and 17, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the appearance comprises a highlighting of a one or more of the plurality of icons in the display that is associated with the media tuning device (Knee paragraph 0142).

Regarding claims 6 and 18, Moreau and Knee disclose the computer-readable media and device as recited in claims 1 and 13, but fail to disclose wherein the data extracted from the one or more of the plurality of media streams comprises at least a user rating data.
Examiner takes official notice that highlighting programming within a program guide based on user recommendation or popularity was notoriously well known in the art at the time of invention.
It would have been obvious at the time to a person of ordinary skill in the art to modify the computer-readable media and device of Moreau and Knee to include the data extracted from the one or more of the plurality of media streams comprises at least a user rating data, for the benefit of highlighting or recommending programming based on feedback for other users (e.g. popularity).

Regarding claims 7 and 19, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the data extracted from the one or more of the plurality of media streams is caused to be displayed as a component part of a corresponding one of the plurality of icons (Moreau fig. 3, weather report).

Regarding claims 8 and 20, Moreau and Knee disclose the computer-readable media and device as recited in claims 7 and 19, wherein the data extracted from the one or more of the plurality of media streams comprises at least a time remaining in a sporting event (Knee paragraph 0041).

Regarding claims 9 and 21, Moreau and Knee disclose the computer-readable media and device as recited in claims 7 and 19, wherein the data extracted from the one or more of the plurality of media streams comprises at least a score in a sporting event (Knee paragraph 0041).

Regarding claims 10 and 22, Moreau and Knee disclose the computer-readable media and device as recited in claims 7 and 19, wherein the data extracted from the one or more of the plurality of media streams comprises at least a time remaining in a broadcast program (Knee paragraph 0041).

Regarding claim 11, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the media tuning device comprises a set-top box (Moreau col. 1 lines 26-33).

Regarding claim 12, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the display comprises a television display coupled to the media tuning device (Moreau col. 1 lines 26-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421